                    UNITED STATES BANKRUPTCY COURT
             EASTERN DISTRICT OF MICHIGAN – SOUTHERN DIVISION

In re:
Eastlake Investments, LLC                                  Case No. 19-42309
        Debtor.                                            Chapter 7
                                                           Hon. Thomas J. Tucker
                                 /

       DEBTOR’S APPLICATION TO EMPLOY LONG LAKE REALTY
GROUP, LLC, AS REAL ESTATE BROKER FOR THE DEBTOR NUNC PRO
                            TUNC

        NOW COMES, Eastlake Investments LLC, (the “Debtor”), who respectfully

applies to the Court for authorization to employ Long Lake Realty Group, LLC, as

the Debtor’s real estate broker in this Chapter 11 case nunc pro tunc to the petition

date.

                                     BACKGROUND

1.      On May 8, 2019, this Court entered its ORDER CONVERTING THIS CASE

TO CHAPTER 7, AND ORDERING CERTAIN OTHER RELIEF (Docket No. 82)

which provided, in pertinent part:




        2.     On February 19, 2019 (the “Petition Date”), Eastlake Investments

LLC, filed a voluntary Petition in this Court under Chapter 11 of the United States

Bankruptcy Code.

        3.    This Court has jurisdiction over this Chapter 11 case under 28




 19-42309-tjt    Doc 190   Filed 07/15/19   Entered 07/15/19 15:53:03   Page 1 of 18
U.S.C. §§ 157 and 1334 and the Standing Order of Reference from the United

States District Court for the Eastern District of Michigan. This is a core proceeding

under 28 U.S.C. § 157(b)(2). Venue is proper in this district under 28 U.S.C. §§ 1408

and 1409.

       4.    The statutory bases for the relief this Motion seeks include Bankruptcy

Code §§ 105(a) and 327.

       5.    Although the matter has now been converted to a case under Chapter 7

of the U.S. Bankruptcy Code, this honorable Court converted the matter without

prejudice as to the Debtor’s right to seek employment of Long Lake Realty Group,

LLC.

                  LONG LAKE REALTY’S QUALIFICATIONS

       6.    Long Lake Realty Group, LLC (“Long Lake”) was well-suited to serve

as the Debtor’s general real estate broker in this case. Long Lake is in good

standing with the Department of Regulatory and Licensing affairs. Long Lake has

been a broker for real estate services since 2016 and has represented many

individuals and companies in real estate matters.

       7.    Long Lake entered into an Agency Agreement with the Debtor prior to

this Bankruptcy filing (Exhibit A), which Agreement sets forth the terms and

conditions agreed upon by the Debtor.

       8.    Dean J. Groulx is the agent who worked with the Debtor on behalf of

Long Lake. The Disclosure Affidavit of Mr. Groulx on behalf of Long Lake is

attached as Exhibit B.

                             SERVICES RENDERED




 19-42309-tjt   Doc 190   Filed 07/15/19   Entered 07/15/19 15:53:03    Page 2 of 18
      9.        Long Lake provided services to the Debtor prior to the bankruptcy,

including locating a purchaser for the Debtor’s only asset. The sale was

consummated post-petition for the sale amount of $5,700,000.00. The first, second

and third mortgages were paid in full at closing in the total amount of

$2,892,610.09, leaving gross sale proceeds in the amount of $2,807,389.91.

                                DISINTERESTEDNESS

      10.       To the best of the Debtors' knowledge, information, and belief, based on

and other than as set forth in the Groulx Statement:

      a.        Long Lake does not hold or represent an interest adverse to the

Debtor’s estate and is a disinterested person, as that term is defined under 11

U.S.C. § 101(14), with respect to the matters for which Long Lake is to be employed;

      b.        No Long Lake partner, counsel, or associate has any connection with

the Debtor, its creditors, its estate, any United States District Judge or United

States Bankruptcy Judge for the District of Michigan, the United States Trustee for

Region 9 or any person employed in the office of the United States Trustee, or any

other party in interest, or their respective attorneys and accountants other than the

fact that Dean Groulx through his law firm provided legal services to the Debtor

pre-petition;

      c.        The disclosure made by Long Lake in the Groulx Statement (regarding

connections with Debtor, its creditors, any other parties in interest in this case,

their respective attorneys and accountants, any United States District Judge or

United States Bankruptcy Judge for the District of Michigan, the United States

Trustee for Region 9 or any person employed in the office of the United States




 19-42309-tjt     Doc 190    Filed 07/15/19   Entered 07/15/19 15:53:03   Page 3 of 18
Trustee) satisfies the requirements of Bankruptcy Rule 2014.

                                     COMPENSATION

      11.       On or about December 1, 2017 Long Lake entered into an Agency

Agreement (the “Agreement”) with Debtor (Exhibit A). Long Lake received a right

to compensation in the amount of seven percent (7%) of the purchase price of the

shopping center. This amount was to serve as compensation to Long Lake for its

fees and expenses incurred in advising the Debtor regarding the sale of its principal

asset. Between the date of the Agreement and the termination date of the

Agreement, Long Lake provided services to the Debtor. Long Lake’s services in

connection with the sale of the shopping center were confined to the months of

December 1, 2017 to November 30, 2018.

      12.       Long Lake’s fees are based on its customary percentage rates, which

are periodically adjusted in accordance with Long Lake’s policy. Based on the

Agreement, Long Lake and the Debtor have agreed that Long Lake’s agency rate

structure will apply to this case.

      13.       Long Lake has agreed to accept the compensation the Court allows on

the basis of (i) the Agency Agreement; (ii) rates charged; (iii) the necessity of the

services performed to the administration of the estate; (iv) the reasonableness of the

time within which the services were performed in relation to the results achieved;

and (v) the complexity, importance, and nature of the problems, issues, or tasks

addressed.

      14.    The Debtor believes that Long Lake was well qualified to represent the

Debtor effectively and efficiently in this case. Long Lakes’ resources, capabilities,




 19-42309-tjt    Doc 190   Filed 07/15/19   Entered 07/15/19 15:53:03     Page 4 of 18
and experience in advising the Debtor were crucial to the successful sale of the

asset. As such, the Debtor believes that employing Long Lake is in the best interests

of the Debtor, its estate, its creditors, and all parties in interest.

         15.   As stated above, the Agency Agreement was executed long before the

bankruptcy was filed, and the purchaser was located before the bankruptcy was

filed.

         16.   Long Lake was unaware of the need to seek employment from the

bankruptcy court in order to be paid at the closing of the transaction.

         17.   Long Lake relied upon Debtor’s counsel, who assured him that he was

permitted to pay the closing costs, including his commission, at the closing of the

transaction.

         18.   Long Lake in reliance upon Debtor’s counsel’s representation did not

exercise its rights to a assert a lien against the Debtor’s real estate to secure the

payment of its commission as provided in MCL Sec. 570.584.

         19.   Given the pre-petition Agency Agreement, the services provided by

Long Lake up through the closing on the sale of the Debtor’s only asset, and Long

Lake’s lack of knowledge as to the need to be employed, Debtor requests this Court

enter the Order for Employment, including the authorization for payment of the

broker fee of seven percent of the purchase price, nunc pro tunc to the beginning of

this bankruptcy proceeding.

         20.   The nunc pro tunc employment of Long Lake will not prejudice the

Estate, the Chapter 11 Trustee, the U.S. Trustee, the Chapter 7 Trustee, or any

creditor of Debtor because all parties will be paid in full with the proceeds from the




  19-42309-tjt   Doc 190    Filed 07/15/19    Entered 07/15/19 15:53:03   Page 5 of 18
sale of Debtor’s asset.

                                RELIEF REQUESTED

         By this Application, Debtor seeks to employ Long Lake as its general

bankruptcy real estate broker effective as of the filing of the bankruptcy, under the

terms of the Agency Agreement and respectfully requests entry of an order

substantially in the form attached to this application as Exhibit C, authorizing the

Debtor to employ Long Lake as its broker effective as of the relief date.

         Bankruptcy Code § 327(a) provides that a debtor-in-possession, subject to

Court approval: may employ one or more attorneys, accountants, appraisers,

auctioneers, or other professional persons, that do not hold or represent an interest

adverse to the estate, and that are disinterested persons, to represent or assist the

[debtor-in- possession] in carrying out the [debtor-in-possession’s] duties under this

title.

         The relief sought in this application is justified and appropriate under

Bankruptcy Code § 327(a). It is well recognized in this district and others that a

business entity may be represented by outside real estate broker for their services.

Accordingly, the Debtor requests that the Court allow payment for the services

rendered by Long Lake by way of issuing the Court’s approval of Long Lake as the

Debtor’s broker.

         Even beyond the first days of this case, the Debtor needed Long Lake’s advice

in stabilizing the sale of the only asset of the Debtor so as to maximize distribution

to the Debtor’s creditors, all of which will receive a 100% dividend due in large part

due to Long Lake’s ability to secure the transaction.




  19-42309-tjt    Doc 190    Filed 07/15/19   Entered 07/15/19 15:53:03   Page 6 of 18
                                   CONCLUSION

      The Debtor respectfully requests that the Court enter an order in the form

attached as Exhibit C: (a) authorizing the Debtor to employ Long Lake Realty on

the terms outlined in this Application, nunc pro tunc to the Petition Date; and (b)

granting any further appropriate relief.



                                              Respectfully submitted,
                                              __/s/ Robert Bassel ____________
                                              ROBERT N. BASSEL (P48420)
                                              Attorneys for Debtor
                                              P.O. Box T
                                              Clinton, MI 49236
DATED: 7/15/2019                              (248) 677-1234
                                              bbassel@gmail.com




 19-42309-tjt   Doc 190   Filed 07/15/19   Entered 07/15/19 15:53:03   Page 7 of 18
                UNITED STATES BANKRUPTCY COURT
         EASTERN DISTRICT OF MICHIGAN – SOUTHERN DIVISION
In re:
Eastlake Investments, LLC                                    Case No. 19-42309
        Debtor.                                              Chapter 7
                                                             Hon. Thomas J. Tucker
                                  /

          ORDER AUTHORIZING THE RETENTION AND
   EMPLOYMENT OF LONG LAKE REALTY AND ALLOWANCE OF THE
    COMMISSION DUE AS A CHAPTER 11 ADMINISTRATIVE CLAIM

      Upon consideration of the Debtor’s Application to Employ Long Lake Realty

Group, LLC, as Real Estate Broker for the Debtor Nunc Pro Tunc (the

“Application”), ; and it appearing that the retention of Long Lake Realty is in the

best interest of the Debtor’s estate and its creditors; and it appearing that notice of

the Application was adequate and proper under the circumstances of this case, and

it appearing that no further notice of the Application is required; and the Court

having found that good and sufficient cause exists for granting the Application;

      IT IS HEREBY ORDERED, that the Application is granted;

      IT IS HEREBY FURTHER ORDERED, that the Debtor is authorized,

pursuant to, inter alia, § 327(a) of the Bankruptcy Code and Bankruptcy Rule

2014(a) and Local Rule 2014-1, to employ and retain Long Lake Realty Group, LLC,

as real estate broker to the Debtor upon the terms and conditions set forth in the

Agency Agreement;

      IT IS HEREBY FURTHER ORDERED, that Long Lake Realty Group, LLC’s

retention shall be effective nunc pro tunc to the Order for Relief;

      IT IS HEREBY FURTHER ORDERED, that Long Lake Realty Group, LLC’s

commission of $399,000, which was paid at closing, is hereby allowed as a chapter




 19-42309-tjt   Doc 190    Filed 07/15/19   Entered 07/15/19 15:53:03    Page 8 of 18
11 administrative claim.




 19-42309-tjt   Doc 190    Filed 07/15/19   Entered 07/15/19 15:53:03   Page 9 of 18
                UNITED STATES BANKRUPTCY COURT
         EASTERN DISTRICT OF MICHIGAN – SOUTHERN DIVISION

In re:
Eastlake Investments, LLC                                  Case No. 19-42309
        Debtor.                                            Chapter 7
                                                           Hon. Thomas J. Tucker
                                 /

         NOTICE OF OPPORTUNITY TO RESPOND TO DEBTOR’S
APPLICATION TO EMPLOY LONG LAKE REALTY GROUP, LLC, AS REAL
       ESTATE BROKER FOR THE DEBTOR NUNC PRO TUNC


       PLEASE TAKE NOTICE that Debtor has filed the above-captioned motion to
for nunc pro tunc employment of real estate broker and related relief
.
       YOUR RIGHTS MAY BE AFFECTED. You should read these papers
carefully and discuss them with your attorney, if you have one in this bankruptcy
case. (If you do not have an attorney, you may wish to consult one.)

       The Motion is available for review at the office of the Clerk of the U.S.
Bankruptcy Court for the Eastern District of Michigan, located at 211 W. Fort
Street, 17th Floor, Detroit, Michigan, or may be obtained by sending a written
request to Robert N. Bassel, Esq., at the address below.
If you do not want the Court to grant the relief sought in the motion, or if you want
the Court to consider your views on the motion, within 14 days you or your attorney
must:

1. Communicate with the Court regarding your response or an answer explaining
your position, at:
United States Bankruptcy Court, 211 W. Fort Street, 17th Floor, Detroit, Michigan
You must also communicate your response to Robert N. Bassel, Esq. at the address
stated below.
If you or your attorney do not take these steps, the Court may decide that
you do not oppose the relief sought in the motion and may enter an order
granting the relief requested in the motion.
                                           Respectfully submitted,
                                           ___/s/ Robert Bassel ____________
                                           ROBERT N. BASSEL (P48420)
                                           Attorneys for Debtor
                                           P.O. Box T
                                           Clinton, MI 49236
DATED: 7/15/2019                           (248) 835-7683
                                           bbassel@gmail.com




 19-42309-tjt   Doc 190   Filed 07/15/19   Entered 07/15/19 15:53:03   Page 10 of 18
                UNITED STATES BANKRUPTCY COURT
         EASTERN DISTRICT OF MICHIGAN – SOUTHERN DIVISION

In re:
Eastlake Investments, LLC                                  Case No. 19-42309
        Debtor.                                            Chapter 7
                                                           Hon. Thomas J. Tucker
                                 /

                              PROOF OF SERVICE

The undersigned served, or caused to be served, copies of DEBTOR’S
APPLICATION TO EMPLOY LONG LAKE REALTY GROUP, LLC, AS REAL
ESTATE BROKER FOR THE DEBTOR NUNC PRO TUNC, Notice of Time to
Respond and Proof of Service upon the following by U.S. Mail or via the ECF
system, which is designed to serve notice upon the following, where applicable:


Matrix

Counsel of record via ECF system

                                              Respectfully submitted,
                                              ___/s/ Robert Bassel ____________
                                              ROBERT N. BASSEL (P48420)
                                              Attorneys for Debtor
                                              P.O. Box T
                                              Clinton, MI 49236
DATED: 7/15/2019                              (248) 835-7683
                                              bbassel@gmail.com




 19-42309-tjt   Doc 190   Filed 07/15/19   Entered 07/15/19 15:53:03   Page 11 of 18
                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

IN RE:
                                                      Case No. 19-42309
EASTLAKE INVESTMENTS, LLC,
                                                      Chapter 11

      Debtor.                                         Judge Thomas J. Tucker
______________________________/

                  ORDER CONVERTING THIS CASE TO CHAPTER 7,
                     AND ORDERING CERTAIN OTHER RELIEF

       This case came before the Court for a hearing on May 8, 2019, on the motion of the
United States Trustee to convert this case to Chapter 7 (Docket # 72, the “Motion”). Notice was
properly served upon the Debtor. For the reasons stated by the Court on the record during the
hearing,

         IT IS ORDERED that:

1. The Motion is granted.

2. This case is converted to Chapter 7, effective immediately.

3. The Debtor, within 30 days, must file a final report and account including schedules of unpaid
debts incurred, and executory contracts or leases and of property acquired, after the
commencement of the Chapter 11 case.

4. Within 10 days, the Debtor must file a supplemental matrix of the names and addresses of all
creditors who became such only during the pendency of this Chapter 11 case, if any.

5. Immediately after the interim Chapter 7 Trustee is appointed in this case, the Debtor must pay
to the interim Trustee all funds that the Debtor has, if any.

6. Immediately after the interim Chapter 7 Trustee is appointed in this case, the Debtor’s
attorney, Brett A. Border, must pay to the interim Trustee all funds that he has that are property
of the bankruptcy estate in this case, including without limitation all funds received from the sale
of the bankruptcy estate’s property under the Court’s sale order filed April 11, 2019 (Docket
# 68), which sale closed on April 19, 2019. (The Debtor’s attorney, Mr. Border, represented to
the Court during the hearing that the total amount of funds that he has on deposit in his trust
account, that are property of the bankruptcy estate, is $1,563,251.24.)

7. Immediately after the interim Chapter 7 Trustee is appointed in this case, Long Lake Realty
Group, LLC (“Long Lake”) must pay to the interim Trustee the sum of $399,000.00, which



 19-42309-tjt
   19-42309-tjt Doc
                 Doc190
                      82 Filed
                         Filed07/15/19
                               05/08/19 Entered
                                        Entered07/15/19
                                                05/08/1915:53:03
                                                         13:55:03 Page
                                                                  Page12 of218
                                                                       1 of
represents a disgorgement and refund to the bankruptcy estate of the commission that Long Lake
received from the closing of the sale referred to in paragraph 6 above.

8. This Order is without prejudice to the right of the Debtor, Long Lake, and/or the Chapter 7
Trustee to file an application to approve the employment of Long Lake and to file an application
for approval to pay Long Lake a commission relating to the sale of the bankruptcy estate’s
property that is referred to in paragraph 6 above. (Note: the filing of the employment application
that was attached as an exhibit to the Debtor’s response to the Motion, filed May 7, 2019
(Docket # 77-3, 77-4, 77-5, is not deemed to be the filing of an employment application.) Any
such application must be filed as a separate document, and such filing must comply with all
applicable provisions of the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and
this Court’s Local Rules and Administrative Procedures for Electronic Case Filing.

9. This Order is without prejudice to the Debtor’s right to prosecute its pending motion to dismiss
this case (Docket # 71), and the right of any party in interest, including the United States Trustee
and the Chapter 7 Trustee, to timely object to such motion.

Signed on May 08, 2019




                                                 2


 19-42309-tjt
   19-42309-tjt Doc
                 Doc190
                      82 Filed
                         Filed07/15/19
                               05/08/19 Entered
                                        Entered07/15/19
                                                05/08/1915:53:03
                                                         13:55:03 Page
                                                                  Page13 of218
                                                                       2 of
19-42309-tjt
19-42309-tjt Doc
             Doc 190
                 115-2 Filed  07/15/19
                          Filed 05/24/19 Entered 07/15/19
                                           Entered        15:53:03
                                                   05/24/19 11:51:21 Page 141ofof18
                                                                       Page       3
19-42309-tjt
19-42309-tjt Doc
             Doc 190
                 115-2 Filed  07/15/19
                          Filed 05/24/19 Entered 07/15/19
                                           Entered        15:53:03
                                                   05/24/19 11:51:21 Page 152ofof18
                                                                       Page       3
19-42309-tjt
19-42309-tjt Doc
             Doc 190
                 115-2 Filed  07/15/19
                          Filed 05/24/19 Entered 07/15/19
                                           Entered        15:53:03
                                                   05/24/19 11:51:21 Page 163ofof18
                                                                       Page       3
                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
  IN RE:

  EASTLAKE INVESTMENT, LLC                            CHAPTER 11
                                                      CASE NO. 19-42309
              DEBTOR.                                 JUDGE TUCKER
  _______________________________________/

                                DISCLOSURE AFFIDAVIT

  Re: Agency and Broker Agreement for Eastlake Investments LLC

  The undersigned, for and on behalf of Debtor, being first sworn, deposes and says:

     1. The undersigned is a broker and duly licensed in the State of Michigan.

     2. Long Lake Realty Group, LLC is willing to accept employment by the above
     captioned Debtor on the basis set forth in the agency agreement, a copy which is
     attached and has been provided to the United States Trustee.

     3. To the best of my knowledge, information, and belief,: a. Long Lake Realty Group,
     LLC does not hold or represent an interest adverse to the Debtors estate and is a
     disinterested person, as that term is defined in Bankruptcy Code Sections 101(14) and
     modified by 1107(b), with respect to the matters for which Long Lake Realty Group,
     LLC is to be employed; b. No Long Lake Realty Group, LLC partner, counsel, or
     associate has any connection with the Debtor, its creditors, its estate, any United
     States District Judge or United States Bankruptcy Judge for the District of Michigan,
     the United States Trustee for Region 9 or any person employed in the office of the
     United States Trustee, or any other party in interest, or their respective attorneys and
     accountants, other than the Law Offices of Dean J. Groulx, P.C.; c. The disclosure
     made by Long Lake Realty Group, LLC in this Statement (regarding connections
     with any of Debtor, its creditors, any other parties in interest in this case, their
     respective attorneys and accountants, any United States District Judge or United
     States Bankruptcy Judge for the District of Michigan, the United States Trustee for
     Region 9 or any person employed in the office of the United States Trustee) satisfies
     the requirements of Bankruptcy Rule 2014.

     4. The compensation is provided in the agency agreement and is customary 7% of
     sale price of the real estate asset. If this application is approved payment of this
     agreement shall be made from assets of the estate.

     5. No compensation was provided to Long Lake Realty Group, LLC by the Debtor in
     the 12-month period prior to this petition.




19-42309-tjt
 19-42309-tjt Doc
               Doc190
                   77-4 Filed
                          Filed07/15/19
                                05/07/19 Entered
                                          Entered07/15/19
                                                  05/07/1915:53:03
                                                           14:53:07 Page
                                                                     Page171 of
                                                                             of 18
                                                                                2
     6. I DECLARE UNDER THE PENALTY OF PERJURY that the foregoing is true
     and correct to the best of the undersigned’s knowledge, information, and belief.

  Dated: May 3, 2019                        /s/ Dean J. Groulx________________
                                            Dean Groulx Assoc Real Estate Broker
                                            Long Lake Realty Group, LLC
  STATE OF MICHIGAN          )
  COUNTY OF OAKLAND          )

  Signed and sworn before me using an electronic notarization system under MCL 55.286a
  in Oakland County, Michigan, on May 3, 2019.

                                            /s/ Kelly Maureen Carlson________
                                            Kelly Maureen Carlson
                                            Notary Public – State of Michigan
                                            County of Oakland
                                            My commission expires: October 21, 2025
                                            Acting in Oakland County




19-42309-tjt
 19-42309-tjt Doc
               Doc190
                   77-4 Filed
                          Filed07/15/19
                                05/07/19 Entered
                                          Entered07/15/19
                                                  05/07/1915:53:03
                                                           14:53:07 Page
                                                                     Page182 of
                                                                             of 18
                                                                                2
